Citation Nr: 1455249	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic brain disease.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In November 2011, a hearing was scheduled.  However, in October 2011, the Veteran withdrew his request for a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

Several times during the pendency of the appeal, including in a March 2009 statement, the Veteran raised a claim for TDIU in connection with his increased initial rating claim.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 

In the November 2014 Brief of the Appellant, the Veteran's representative, on his behalf, submitted a claim to reopen previously denied claim for entitlement to service connection for an acquired psychiatric disorder.  The record before the Board does not reflect that this claim has been addressed.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased rating for service-connected traumatic brain disease, evidence received since the May 2009 VA TBI examination includes a February 2010 statement which indicates that the Veteran's traumatic brain disease symptoms may have increased in severity.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

More importantly, the claims file reflects, that he receives current treatment for his TBI residuals at the Miami, Florida, VA Medical Center (VAMC).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of the fact that further development of the Veteran's claim is required, including obtaining the above-referenced examination, the Board finds that any and all outstanding VA treatment records dated since December 2009 should be obtained.

If possible, the Veteran himself should obtain these records to make sure we have all pertinent records, and to expedite this case. 

Additionally, as noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has suggested that he is unable to work because of his service-connected traumatic brain disease.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU..

2.  Obtain all outstanding VA medical records related to the Veteran's traumatic brain disease from the Miami VAMC, dated from December 2009 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent - which would be of great help to the Board - and clearly indicate that all records have been submitted).

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his traumatic brain disease residuals.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



